The “Act for the better security of mechanics and others, erecting buildings in the city of INew York,” passed April 20, 1830 (chap. 330), and the act amending the same, passed in 1832 (chap. 120), do not give a lien for work done and materials furnished for flagging the sidewalks, yards and areas of dwelling houses erected in that city, though such flagging be included in the building contract for the erection of such houses.
The lien extends only to work done and materials fur*125nished for the erection, construction or finishing of the buildings themselves.
(S. C., 11 Barb. 9 ; 2 E. D. Sm. 675 ; 8 N. Y. 383.)